UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):April 7, 2008 (April 7, 2008) MASSEY ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 1-7775 95-0740960 (State or other jurisdiction of incorporation ) (Commission File Number) (IRS Employer Identification No.) 4 North 4th Street, Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804)788-1800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 7, 2008, Don L. Blankenship, the Chairman and CEO of Massey Energy Company (the “Registrant”), will make a presentation to investors at the Howard Weil Energy Conference in New Orleans, Louisiana. In addition, Mr. Blankenship and Baxter F. Phillips, Jr., the Registrant’s Executive Vice President and Chief Administrative Officer, will hold several meetings with investors. A copy of the materials that will be presented at the conference and in meetings held with investors is furnished as Exhibit 99.1 hereto and incorporated by reference herein. In accordance with General Instruction B.2 of Form 8-K, this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. The information in this Report will not be deemed an admission as to the materiality of any information required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit 99.1 Investor presentation materials dated April 7, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MASSEY ENERGY COMPANY Date: April 7, 2008 By: /s/ Richard R. Grinnan Name: Richard R. Grinnan Title: Vice President and Corporate Secretary Exhibit
